         Case 1:15-cr-00095-AJN Document 3033 Filed 10/06/20 Page 1 of 3


UNITED STATES DISTRICT COURT                                                           10/6/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,


                 –v–                                                            15-cr-95 (AJN)

                                                                                   ORDER
  Abdullah Yoda,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The presentment, arraignment, and initial conference in this matter scheduled for October
15, 2020 is hereby adjourned to November 4, 2020 at 11:00 a.m. By October 9, 2020, defense
counsel shall respond to the following two questions:
           1) If both an in-court and videoconference proceeding are available, does Defendant
              prefer to proceed at an in-court proceeding in Courtroom 906 of the United States
              District Court for the Southern District of New York, Thurgood Marshall U.S.
              Courthouse at 40 Foley Square, New York, New York, or at a videoconference
              proceeding?

           2) If an in-court proceeding is unavailable, does Defendant consent to proceed
              remotely?

       If Defendant consents to proceed remotely, either as a matter of preference or because an
in-court proceeding is unavailable, please complete and submit the written consent form attached
to this Order. Defense counsel may sign on Defendant’s behalf if authorized by Defendant to do
so. If the Court is unable to conduct an in-court proceeding at the scheduled time and Defendant
does not consent to be sentenced at a videoconference proceeding, the Court may adjourn the
proceeding to a later date.


       SO ORDERED.

Dated: October 5, 2020                           __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
           Case 1:15-cr-00095-AJN Document 3033
                                           2956 Filed 10/06/20
                                                      08/10/20 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                             -v-                                        PRESENT AT CRIMINAL
                                                                        PROCEEDING
                   ABDULLAH YODA,
                                       Defendant.                         15-CR-95-17 (AJN)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Conference

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time the conditions of my release on supervision or my remand
         to custody are discussed. I have discussed these issues with my attorney and wish to give
         up my right to be present at the conferences. By signing this document, I wish to advise
         the court that I willingly give up my right to be present at the conferences in my case for
         the period of time in which access to the courthouse has been restricted on account of
         the COVID-19 pandemic. I request that my attorney be permitted to represent my
         interests at the proceedings even though I will not be present.


Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant


         I hereby affirm that I am aware of my obligation to discuss with my client the
         specifications of violation of supervised release, my client’s rights to attend and
         participate in the criminal proceedings encompassed by this waiver, and this waiver form.
         I affirm that my client knowingly and voluntarily consents to the proceedings being held
         with my client and me both participating remotely.


Date:              __________________________                        _____________________________
                   Print Name                                        Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:




                                                               2
        Case 1:15-cr-00095-AJN Document 3033
                                        2956 Filed 10/06/20
                                                   08/10/20 Page 3 of 3




I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:                 _________________________
                      Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                3
